803 F.2d 613
Willie Jasper DARDEN, Petitioner-Appellant, Cross-Respondent,v.Louie L. WAINWRIGHT, Secretary, Department of Corrections,State of Florida, Respondent-Appellee, Cross-Petitioner.
No. 81-5590.
United States Court of Appeals,Eleventh Circuit.
Oct. 15, 1986.

Robert Augustus Harper, Jr., John Perry, Tallahassee, Fla., for darden.
Geoffrey M. Kalmus, New York City, Amicus, NAACP Legal Defense and Educ. Fund, Inc.
Richard W. Prospect, Asst. Atty. Gen., Daytona Beach, Fla., for Wainwright.
Appeals from the United States District Court for the Middle District of Florida;  Wm. Terrell Hodges, Chief Judge.
Before GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, ANDERSON, CLARK and EDMONDSON, Circuit Judges.*
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
The judgment of this court as published in 767 F.2d 752 (11th Cir.1985), was affirmed by the Supreme Court of the United States and remanded to this court for further proceedings in conformity with the opinion of the Supreme Court, --- U.S. ---, 106 S.Ct. 2464, 91 L.Ed.2d 144.


2
Accordingly, the judgment of the Supreme Court is made the judgment of this court and the judgment of the district court denying the petition for writ of habeas corpus is

AFFIRMED.1


*
 Chief Judge Paul H. Roney did not participate in this decision.  Circuit Judge Joseph W. Hatchett, having recused himself, did not participate in this decision.  Circuit Judge J.L. Edmondson did not participate in previous proceedings but did participate in this decision.  Senior Circuit Judge Lewis R. Morgan elected not to participate in this decision pursuant to 28 U.S.C.A. Sec. 46(c).  Senior Circuit Judge Albert J. Henderson participated in the previous en banc consideration of this case, but since that time has taken senior status


1
 The mandate shall issue forthwith